Name: Political and Security Committee Decision (CFSP) 2018/1004 of 3 July 2018 extending the mandate of the Head of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2018)
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  international law;  European construction;  Asia and Oceania
 Date Published: 2018-07-17

 17.7.2018 EN Official Journal of the European Union L 180/22 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/1004 of 3 July 2018 extending the mandate of the Head of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1), and in particular Article 10(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Pursuant to Article 10(1) of Joint Action 2005/889/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), including the decision to appoint a Head of Mission. (2) On 8 December 2017, the PSC adopted Decision (CFSP) 2017/2430 (2), appointing Mr GÃ ¼nther FREISLEBEN as Head of Mission of EUBAM Rafah from 4 December 2017 to 30 June 2018. (3) On 29 June 2018, the Council adopted Decision (CFSP) 2018/943 (3), extending the mandate of EU BAM Rafah from 1 July 2018 until 30 June 2019. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Mr GÃ ¼nther FREISLEBEN as Head of Mission of EU BAM Rafah from 1 July 2018 to 30 June 2019. (5) This Decision should apply from 1 July 2018, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr GÃ ¼nther FREISLEBEN as Head of Mission of EU BAM Rafah is hereby extended from 1 July 2018 to 30 June 2019. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2018. Done at Brussels, 3 July 2018. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 327, 14.12.2005, p. 28. (2) Political and Security Committee Decision (CFSP) 2017/2430 of 8 December 2017 on the appointment of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/2/2017) (OJ L 344, 23.12.2017, p. 9). (3) Council Decision (CFSP) 2018/943 of 29 June 2018 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 166, 3.7.2018, p. 19).